ITEMID: 001-99409
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ADAMCZUK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 6. The applicant was born in 1933 and lives in Szczecin.
7. On 29 March 1989 M.B. instituted civil proceedings for the dissolution of a co-ownership before the Pruszków District Court.
8. On 21 March 1991 the case was transmitted to the Warsaw District Court.
9. On 12 August 1991 the parties to the proceedings (the applicant, A.A., M.A., W.A., J.N., ZB.A., ZD.A.) lodged with the court their proposal for the dissolution of the co-ownership.
10. On 15 April 1993 the court stayed the proceedings as M.B. had died. On 7 April 1995 M.B.'s representative requested the court to resume the proceedings since M.B.'s heirs had been determined by the Pruszków District Court's decision of 30 March 1995.
11. On 30 November 1995 the court summoned A.C. and A.C.R. (“the plaintiffs”) to participate in the proceedings.
12. Several subsequent hearings, namely of 30 November 1995, 20 February, 10 April and 4 June 1996 were adjourned as some of the parties had not been properly summoned.
13. On 12 September 1996 the court held a hearing and heard evidence from an expert as to the technical condition of the real property and possibilities of dividing it, and from some other parties, including the applicant.
14. On 30 December 1996 the court decided to obtain another expert opinion.
15. On 17 April 1998 the expert, W.K., submitted an evaluation report on the real property in question.
16. Two subsequent hearings, scheduled for 23 September and 25 November 1998, were adjourned as some of the parties had not been properly summoned.
17. On 3 February 1999 a hearing was held. The applicant stated that the plaintiffs had erroneously declared their shares in the co-ownership and he evoked in this context the real property sale contract concluded in 1972 between M.B. and A.C. (sellers) and the members of the applicant's family (buyers). The court adjourned the hearing and obliged the parties to substantiate the above statement within twenty-one days.
18. On 11 June 1999 the court adjourned a hearing as the applicant and some other parties failed to appear, although they had been properly summoned.
19. On 24 September 1999 the court adjourned a hearing as some of the parties had not been properly summoned and the applicant submitted a medical certificate justifying his absence.
20. On 17 November 1999 the court held a hearing and heard evidence from some of the parties to the proceedings.
21. On 26 November 1999 the court issued a preliminary decision (postanowienie wstępne) wherein it determined the co-owners and their shares in the real property.
22. On 7 February 2000 the applicant appealed against the above decision.
23. On an unspecified date the court requested the applicant to rectify the formal lacunae in his appeal. On 22 March 2000 the applicant complied with the court's order.
24. On 12 September 2000 the Warsaw Regional Court held a hearing and quashed the impugned decision.
25. On 25 April 2001 the court adjourned a hearing as some of the parties had not been properly summoned.
26. Between 13 June 2001 and 26 September 2002 no actions were taken by the court apart from dealing with A.A.'s request for legal aid.
27. On 26 September and 25 November 2002 hearings were held and the court heard evidence from the plaintiffs and the applicant.
28. On 3 June 2003 the court adjourned a hearing as one of the plaintiffs failed to appear although he had been properly summoned.
29. The applicant requested an inspection of the real property.
30. On 26 September 2003 the court summoned A.C. to specify his and A.C.R.'s shares in the co-ownership.
31. On 23 October 2003 and 14 January 2004 A.C. complied with the court's order.
32. On 16 July 2004 the court adjourned a hearing at the request of one of the plaintiffs and the expert.
33. On 16 September 2004 the court held a hearing and again heard evidence from the expert and summoned the parties to indicate the way in which the co-ownership should be dissolved.
34. On 29 September 2004 the applicant sought the withdrawal of the judge dealing with his case.
35. On 5 October 2004 the Pruszków District Court dismissed the applicant's request. The applicant lodged an interlocutory appeal against this decision.
36. On 22 March 2005 the Warsaw Regional Court dismissed the applicant's interlocutory appeal.
37. On 30 May 2005 a hearing was held at which some of the parties, including the applicant, requested the court to exempt them from court fees and appoint a legal-aid lawyer to represent them in future proceedings. The court ordered them to complete their request and submit information on their financial situation within seven days.
38. On 10 August 2005 the court dismissed the above request as neither the applicant nor the other parties had submitted any information on their financial standing.
39. On 21 October 2005 the court held a hearing. The applicant again challenged the ownership title of the plaintiffs.
40. On 28 November 2005 the court ordered another expert opinion. The applicant lodged an interlocutory appeal against this decision but it was rejected as inadmissible.
41. On 1 February 2006 the expert, A.S.M, submitted her opinion.
42. On 24 May 2006 the court granted the applicant's request for an inspection of the real property and adjourned the hearing, as in respect of one of the parties there was no proof that the summons had been served.
43. On the same date the court dismissed a request by the applicant motion to provide security for the claim by putting on deposit a sum equivalent to the rents collected from the current tenants of the property. The applicant's interlocutory appeal against this decision was rejected due to formal lacunae.
44. On 12 July 2006 an inspection of the real property took place.
45. Between 13 July 2006 and 7 July 2007 the court held three hearings at which it heard evidence from the parties and ordered them to indicate the manner in which the co-ownership should be dissolved.
46. On 27 July 2007 the court decided to obtain another expert opinion to establish the possibilities of creating individual premises in the disputed real property. The applicant appealed against this decision but his appeal was rejected as inadmissible.
47. On 5 September 2007 the expert returned the case file and informed the court that he would not be able to prepare the expert opinion for health reasons.
48. On 4 October 2007 the court sent the case file to another expert and ordered him to prepare an expert opinion within thirty days.
49. On 19 November 2007 the court allowed the expert's request for an extension of the time-limit for the submission of the expert opinion until 10 December 2007.
50. On 22 November 2007 the case file was sent to the Ministry of Justice in connection with the proceedings before the European Court of Human Rights.
51. On 11 December 2007 the expert submitted his opinion. The proceedings are pending.
52. On 1 December 2004 the applicant lodged a complaint under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). On 9 February 2005 the Warsaw Regional Court confirmed that the proceedings in question had indeed been lengthy. The court considered that an award of 3,000 Polish zlotys (PLN) would be adequate (approx. 738 euros (EUR), according to the exchange rate at the relevant time). The court stated, inter alia, that the measures taken by the District Court on 26 September 2003 and 31 May, 16 September and 20 December 2004 not only infringed the relevant provisions of the civil procedure code but also appeared to be futile, as some of them had had to be taken for a second time. The court further stated that the fact the District Court had failed to establish the scope of the claim for fifteen years could only be explained by the fact that the court had contributed to the excessive length of the proceedings.
53. As the proceedings continued to be lengthy, on 24 February 2006 the applicant lodged a second complaint under the 2004 Act. On 4 April 2006 the Warsaw Regional Court confirmed that the proceedings in question had been lengthy and ordered the Warsaw District Court to conduct an immediate examination of the applicant's motion for the inspection of the real property in question.
54. As the proceedings continued to be lengthy, on 5 April 2007 the applicant filed another complaint under the 2004 Act. On 22 May 2007 the Warsaw Regional Court dismissed the applicant's complaint on the ground that there had been no undue delay in the proceedings between 4 April 2006 (the date of the previous decision ascertaining that there had been an undue delay) and the time of the lodging of the complaint by the applicant.
55. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court's decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V; Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII; and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
